Motion to dismiss an appeal, taken allegedly as of right, from a judgment of the Appellate Division of the Supreme Court in the Second Judicial Department, entered February 7, 1977 in a proceeding pursuant to article 17 of the General Municipal Law, which, by a divided court, (1) denied respondents’ motion to confirm the report of referees, (2) granted petitioners’ and intervenor’s cross application to annul a determination of respondents disapproving a proposed annexation by the Village of Mount Kisco of certain territory in the Town of Bedford, and for a determination that the proposed *872annexation was in the over-all public interest, (3) annulled said determination, and (4) adjudged that the annexation was in the over-all public interest. In support of the motion to dismiss the appeal petitioners contended that no appeal as of right lay to the Court of Appeals because the dissent at the Appellate Division was not on a question of law, citing Matter of City Council of City of Mechanicville v Town Bd. of Town of Halfmoon, (27 NY2d 369).
Henry J. Smith and Gerald Nolan for motion.
Joseph J. Buderwitz, Jr., opposed.
Motion granted and appeal dismissed, with costs and $20 costs of motion, upon the ground that the dissent at the Appellate Division is not on a question of law (CPLR 5601, subd [a], par [i]).